IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-186-CV



HILTON P. CULPEPPER,

	APPELLANT

vs.



MARTHA L. CULPEPPER,

	APPELLEE


 


FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 23,770, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING

 



PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith 
Dismissed on Appellant's Motion
Filed:   August 17, 1994
Do Not Publish